Citation Nr: 9912225	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a right femur fracture.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1994 RO decision which determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim for service connection for residuals of a 
right femur fracture.  A personal hearing was held before an 
RO hearing officer in May 1996.  In August 1998, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in April 
1999.


FINDING OF FACT

In a November 1967 rating decision, the RO denied service 
connection for residuals of a right femur fracture (based on 
an adverse October 1967 RO decision on line of duty), and the 
veteran did not appeal the decision.  Evidence received since 
the 1967 determination by the RO is cumulative or redundant 
of evidence previously considered, or the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for residuals of a right femur 
fracture; and the 1967 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1965 
to April 1967.  A review of his service medical records shows 
that on medical examination performed for induction purposes 
in April 1965, his lower extremities were listed as normal.

An early November 1965 admission note from a field hospital 
shows that the veteran was diagnosed, in part, with a femur 
fracture and simple drunkenness, incurred on October 30, 
1965, and transferred to an Army hospital.  The note 
indicates that the veteran reportedly jumped from a building 
and that the line of duty status for this injury was 
undetermined, pending investigation.

A November 1965 emergency room treatment note from Womack 
Army Hospital shows that the veteran was admitted for a 
fracture of the right femur.  A hospital discharge summary 
shows that he was hospitalized for this condition from early 
November 1965 to December 1965, and treated with open 
reduction and internal fixation.  The examiner noted that at 
11:00 p.m. on October 30, 1965, in Santo Domingo, Dominican 
Republic, the veteran allegedly jumped from a barracks roof 
while drunk, fell a distance of 60 to 80 feet, and sustained 
a fracture of the right femur.  He was subsequently air-
evacuated to the hospital.  A December 1965 clinical record 
cover sheet indicates a diagnosis of a closed fracture of the 
shaft of the right femur, and states that the line of duty 
status for this injury was undetermined, pending 
investigation.  The veteran was subsequently placed on 
limited duty for a period of 90 days as a result of his femur 
fracture.

A March 1966 treatment note shows that the veteran was 
evaluated for a healed fracture of the femur prior to return 
to jump status after the expiration of his duty limitations.  
A March 1966 X-ray study of the right femur shows that there 
was a healing fracture of the femur with good alignment and 
callus formation.  An October 1966 treatment note shows that 
he complained of recurrent pain in his leg with prolonged 
standing; an X-ray study was planned.  An October 1966 X-ray 
study of the right femur shows that there was an old fracture 
of the proximal shaft of the right femur which was well-
solidified.  An orthopedic rod was noted and no complications 
were seen.

On medical examination performed for separation purposes in 
March 1967, the veteran's lower extremities were listed as 
normal.  In a report of medical history completed in 
conjunction with the separation medical examination in March 
1967, the reviewing examiner noted that the veteran incurred 
a fracture of the right femur, with subsequent fixation with 
a pin.

In May 1967, the veteran submitted a claim for service 
connection for a fracture of the right femur.

In June 1967, the veteran submitted a "Report of Accidental 
Injury" regarding the in-service femur fracture.  He stated 
that the incident occurred at 1:00 a.m. on October 30, 1965, 
in Santo Domingo, Dominican Republic, when he was assigned to 
A Company, 2nd Battalion, 504th Infantry.  He said that he had 
just been relieved from guard duty, then signed out to see a 
movie, where "we consumed two beers and a bottle, upon my 
return we were ta[l]king upon the roof of [a] building, this 
[is] w[h]ere the accident occur[red]."  He stated that 
alcoholic intoxicants were involved in the accident, and that 
he did not know whether civilian or military police made a 
report of the accident.

In July 1967, the RO wrote to the service department and 
requested a copy of the line of duty determination regarding 
the veteran's incurrence of a fracture of the right femur in 
October 1965.

In response to the RO's inquiry, the Army sent a brief 
telegraphic message in July 1967, stating that records 
indicated that the broken femur was in the line of duty. 

At an August 1967 VA examination, an X-ray study of the right 
hip and femur showed an old fracture with bony union in good 
position of the proximal end of the shaft of the femur, with 
an intramedullary nail in place.  The examiner diagnosed 
postoperative residuals of a fracture of the right femur.

In October 1967, the RO asked the Army to send the report of 
the line of duty investigation, and in a brief telegraphic 
message in October 1967, the Army noted that the report was 
not found on file.

In an October 1967 Administrative Decision, the RO held that 
the right femur fracture in service was the result of the 
veteran's own willful misconduct (alcohol abuse) and thus was 
not in the line of duty.  Based on this holding, a November 
1967 RO decision denied service connection; the veteran was 
notified of this decision in November 1967, and he did not 
appeal.  Evidence submitted subsequent to this decision is 
summarized below.

In September 1992, the veteran submitted a claim for service 
connection for residuals of a broken right hip, and noted 
that he had a pin in his hip.  He reported that he was 
treated for this condition, including internal fixation with 
a pin, in December 1965.

VA outpatient treatment records dated from November 1992 to 
March 1993 reflect treatment for residuals of an old fracture 
of the right hip and femur.  A November 1992 X-ray study 
showed a well-united fracture involving the proximal third of 
the right femur, with a long stem pin extending from the 
trochanter into the distal portion of the femur.

By a letter to the veteran dated in August 1993, the RO 
advised him that the claim for residuals of a right femur 
fracture was previously denied, and that new and material 
evidence was required to reopen the claim.

In July 1994, the veteran submitted a claim for service 
connection for residuals of a right femur fracture, incurred 
in October 1965.

By a statement dated in September 1995, the veteran said he 
incurred a fracture of the right hip during service after a 
fall incurred while rappelling with his unit from a building 
in downtown Santo Domingo.  In a November 1995 statement, the 
veteran reiterated his assertions regarding this incident, 
and added that it happened in December 1967, and that after 
his rope broke, he fell from a height of two stories.  He 
said he was treated at Womack Army Hospital, and a pin was 
inserted into his right leg.  He reiterated his assertions in 
a February 1996 statement, except that he stated the incident 
occurred in December 1965.

By a statement dated in March 1996, the veteran and his 
representative reiterated his assertions regarding the in-
service incident.  They noted that a blood alcohol test was 
not performed at the time of the incident, and that the 
veteran received a Parachute Badge during service, and 
asserted that such award, in combination with the fact that 
he received no demotions during his term of service, 
supported the veteran's statement regarding the alleged 
rappelling accident.

At a May 1996 RO hearing, the veteran reiterated many of his 
assertions.  He said the incident occurred soon after he came 
off guard duty.  He stated that he had two beers, and then 
his sergeant told his unit to rappel from the side of a hotel 
building as a training exercise, his rope broke, and he fell 
three stories.  He said he was unsure whether a line of duty 
determination was made.  He said he was told that if he 
reported that his rope broke, he would not be given an 
honorable discharge.  He said that after service he received 
episodic treatment for residuals of a right femur fracture.

In August 1998, the RO wrote to the National Personnel 
Records Center (NPRC) and requested a copy of the veteran's 
service personnel records and a copy of the report of the 
line of duty investigation regarding the veteran's right 
femur fracture.

In a September 1998 response, the NPRC indicated that the 
line of duty determination was not a matter of record, and 
enclosed a copy of the veteran's service personnel records.  
Such records do not mention an incident involving a right 
femur fracture.

By a statement dated in April 1999, the veteran's 
representative noted that the veteran's service personnel 
records are negative for any disciplinary actions, and said 
that the veteran denied being intoxicated at the time of the 
incident.

II.  Analysis

The veteran asserts that he incurred a fracture of the right 
femur and hip during service, that such incident occurred in 
the line of duty, and that he has submitted new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for residuals of a right femur fracture.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
in the line of duty and not the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.1(m),(n), 3.301, 3.303.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2).

In the present case, service connection for residuals of a 
right femur fracture was previously denied by the RO in 
November 1967 (based on an adverse October 1967 RO decision 
on line of duty); the veteran did not file an appeal; and 
this decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied service connection for residuals of a 
right femur fracture in November 1967, it considered service 
medical records from the veteran's period of active service, 
which show that the veteran incurred a fracture of the right 
femur in October 1965, when he became drunk and jumped off a 
barracks roof.  Such records indicate diagnoses of a femur 
fracture and drunkenness, and reflect that the line of duty 
status for this injury was undetermined, pending 
investigation.  At the time of the 1967 decision, the RO 
considered a June 1967 statement by the veteran which 
indicated that the incident occurred after he was relieved 
from guard duty, and after he went to the movies and consumed 
"two beers and a bottle" with unspecified other people, and 
then went to the roof of a building to talk, where the 
incident then took place.  He did not elucidate the nature of 
the incident.  

The RO also considered a brief telegraphic message received 
from the Army in July 1967, which stated that records 
indicated that the broken femur was in the line of duty, and 
a second brief telegraphic message from the Army received in 
October 1967, in which the Army noted that such report was 
not found on file.  The RO also considered an August 1967 VA 
examination which indicated a diagnosis of postoperative 
residuals of a fracture of the right femur.  In an October 
1967 Administrative Decision, the RO held that the right 
femur fracture in service was the result of the veteran's own 
willful misconduct (alcohol abuse) and thus was not in the 
line of duty.

Additional evidence received since the November 1967 RO 
decision includes VA medical records dated from November 1992 
to March 1993 which reflect treatment for residuals of a 
right femur fracture.  Such records are not new, but rather 
they are cumulative, since they merely demonstrate the 
continued existence of residuals of a right femur fracture 
years after separation from service.  The recent medical 
records also are not material evidence as they do not addess 
the underlying question of whether the acknowledged service 
injury was in the line of duty.  38 C.F.R. § 3.156(a); Hodge, 
supra.

Additional evidence submitted since the 1967 decision also 
includes a copy of the veteran's service personnel records.  
Although such evidence is new, since it was not previously 
submitted to VA decisionmakers, it is not material as it does 
not relate to the October 1965 right femur fracture, and 
therefore is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Since the 1967 RO decision, the veteran has again asserted 
that his current residuals of a right femur fracture were 
incurred in the line of duty, during military service. His 
assertions are not new as they are cumulative or redundant of 
his statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The veteran now asserts 
that the injury was not incurred as a result of intoxication, 
but rather that he was injured in a training exercise 
involving rappelling.  The veteran has presented no evidence 
other than his own testimony and written statements regarding 
these assertions, and the Board notes that his current 
description of the in-service incident sharply differs both 
from the concurrent service medical records and from his June 
1967 accident report, and his latest version of events is not 
new and material evidence as required to reopen the claim for 
service connection for residuals of a right femur fracture.  
38 C.F.R. § 3.156(a); Hodge, supra.

The Board concludes that new and material evidence has not 
been submitted since the 1967 RO decision which denied 
service connection for residuals of a right femur fracture.  
Thus, the claim has not been reopened, and the November 1967 
RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
residuals of a right femur fracture is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

